Citation Nr: 0102266	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-20 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Evaluation of residuals of intra-articular fracture and 
meniscectomy of the right knee, currently rated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to April 
1970.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Nashville, 
Tennessee.  


FINDINGS OF FACT

1.  The range of motion of the veteran's right knee is from 
zero degrees extension to 100 degrees flexion with X-ray 
evidence of advanced arthritis.  

2.  The veteran's right knee disability is otherwise 
manifested by mild genu varus, surgical scarring, swelling, 
crepitus on palpation, tenderness on flexion, and guarding of 
motion on bending that is productive of severe other 
impairment of the right knee.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent for limitation of 
motion due to arthritis of the right knee have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010 (2000); VAOPGCPREC 23-97, 62 Fed. Reg. 63604 
(1997).  

2.  The criteria for a rating in excess of 30 percent for 
other impairment of the right knee have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims, as 
here, filed before the date of the law's enactment, and not 
yet finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  The new law contains 
revised notice provisions, and additional requirements 
pertaining to VA's duty to assist.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  As an initial 
matter, the Board finds that a remand for the RO to consider 
application of this new law in the first instance is not 
warranted since this decision grants the maximum benefit 
allowable under VA regulations.

Service connection for residuals of intra-articular fracture 
and meniscectomy of the right knee was granted in a November 
1976 rating decision, and a 20 percent disability evaluation 
was assigned under Diagnostic Code 5257.  That decision was 
based on service medical records which showed that the 
veteran had sustained a right knee injury in service.  In 
June 1976 he had undergone a right knee anterior medial and 
posterior lateral arthrotomy with excision of loose body, 
torn medial meniscus, curettement, and drilling of the 
osteochondritic cavity.  In an April 1979 Board decision, the 
disability evaluation was increased to 30 percent as the 
Board found that the appellant's symptoms more closely 
approximated severe recurrent subluxation or lateral 
instability.

The Board has reviewed all the evidence of record.  Of 
particular note is a VA examination in October 1998, where 
the veteran reported pain, weakness, stiffness, swelling, 
giving way fatigability and lack of endurance of the right 
knee.  At rest, he reported no right knee pain unless he had 
been more active than he was supposed to be.  Going up and 
down stairs increased his pain, so he tried to avoid them.  
Stiffness and swelling were almost always present.  Even on 
standing, he reported giving way of the right knee.  He 
experienced flare-ups of pain with the level between 6-7/10 
every week or two, lasting a day or two, precipitated by 
weather change, especially cold weather, and excessive 
exercise.  Pain was alleviated by rest.  It reportedly was 
harder to walk and bend the right knee due to stiffness.  He 
wore a brace on his right knee if he knew he would be on his 
feet for a long time.  His daily activities reportedly were 
limited by his right knee disability, and he had gained 
weight because he was unable to exercise.  

The physical examination revealed symptom-free postoperative 
scarring.  There was full extension of the right knee and 
mild genu varus.  Movement against gravity and resistance was 
strong in the right knee.  While sitting in the upright 
position, the appellant slightly pulled his body with his 
arms to stand up.  He reported that he could walk up to two 
miles at times but that at other times he was unable to walk 
at all.  He was able to ride his bicycle better when he took 
pain medication.  He did better riding his bicycle than he 
did walking up stairs.  

Some right knee swelling was noted.  Crepitus during 
palpation was present in the medial and lateral areas of the 
right knee.  There was no redness, heat or abnormal movement 
of the right knee.  During flexion, right knee tenderness was 
elicited at 105 degrees and at 100 degrees.  During bending, 
there was guarding of right knee movement.  Gait was steady 
on walking and standing.  There was no anterior or posterior 
cruciate ligament instability, and McMurray's test was 
negative.  There was tenderness during varus and valgus 
manipulation, but not motion.  Most of the pain was along the 
patellofemoral area.

X-ray examination of the right knee revealed degenerative 
changes manifested as spurs projecting from the adjacent 
articular margins and marked narrowing of the joint space 
medially.  The was no evidence of joint effusion.  There are 
rather advanced changes of osteoarthritis.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (Wet 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the various 
disabilities.  

In cases where there are distinct disabilities caused from 
arthritis of the knee as well as other impairment of the 
knee, separate evaluations may be assigned.  See VAOPGCPREC 
23-97, 62 Fed. Reg. 63604 (1997).  If a rating is assigned 
under the provisions for other knee impairment 
(38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating 
may be assigned where some limitation of motion, albeit 
noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 
63 Fed. Reg. 56704.  

Arthritis due to trauma, substantiated by X-ray findings, 
shall be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Code 5010 (2000).  Degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriated diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2000).  When the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, an evaluation of 10 
percent is applied for each major joint or group of minor 
joints affected by limitation of motion.  Id.  These 10 
percent evaluations are combined, not added, under Diagnostic 
Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires that flexion 
be limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2000).  Limitation of extension to 10 degrees warrants 
a 10 percent rating.  A 20 percent rating requires that 
extension be limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2000).  Full range of motion of the 
knee is measured from 0 degrees to 140 degrees in extension 
and flexion, respectively.  38 C.F.R. § 4.71, Plate II 
(2000).

The right knee disability is currently evaluated, in its 
entirety, as 30 percent disabling under Diagnostic Code 5257, 
which accounts for right knee impairment, to include any 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2000).  This rating would 
contemplate mild genu valgus, the need to wear a right knee 
brace for prolonged standing, stationary pain of the right 
knee, crepitation, asymptomatic surgical scarring, weakness, 
and swelling of the right knee.  The 30 percent rating 
assigned for severe right knee impairment is the highest 
rating under this Diagnostic Code.  

The rating under Diagnostic Code 5257 does not take into 
account the severe arthritis with limitation of motion of the 
right knee with pain and tenderness on motion.  The 
demonstrated degree of limited right knee motion is not 
compensable under the criteria for Diagnostic Codes 5260 or 
5261, above.  Nevertheless, the range of motion in flexion of 
the right knee is limited, to 100 degrees, from the normal 
excursion, which is to 140 degrees.

For these reasons, the Board finds that a separate 10 percent 
rating is warranted for arthritis.  The combined 40 percent 
rating for the right knee, comprised of the current 30 
percent rating assigned under Diagnostic Code 5257 and the 
additional 10 percent for arthritis granted herein, is the 
highest possible rating allowed by law for the appellant's 
service-connected right knee disability.  See 38 C.F.R. 
§ 4.68 (2000).


ORDER

A separate 10 percent rating is granted for limitation of 
motion due to arthritis of the right knee, subject to the 
governing regulations applicable to the payment of monetary 
benefits.

An increased rating above 30 percent for other right knee 
impairment, residuals of intra-articular fracture and 
meniscectomy of the right knee, is denied.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

 

